Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In re claim 2, the words “the ground” should be changed to – a ground --;
In re claim 9, the words “the difference” should be changed to – a difference --;
In re claim 15, the recitation “a bicycle” should be changed to –the bicycle --.

The objection will not be held in abeyance.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Gillett (USPUB. 2019/0250619) is the closest art to the claimed invention.  
 However, the prior art does not explicitly teach an autonomous electronic bicycle, comprising:
a frame coupled to a front wheel and a rear wheel;
a set of handlebars coupled to the frame and configured to change an orientation of the
front wheel in response to movement of the handlebars;
a first electronic motor coupled to the frame and configured to spin one or both of the
front wheel and the rear wheel;
a second electronic motor coupled to the frame and configured to turn the set of
handlebars; and
a controller configured to:
identify a current state of the bicycle comprising a current pose of the bicycle;
identify a target pose of the bicycle; and
autonomously balance the bicycle by driving the first electronic motor and the second electronic motor based on a difference between the current pose of the bicycle and the target pose of the bicycle as recited in claim 1 (emphasis added).

Claim 18 is allowed because the prior art does not explicitly teach an autonomous electronic bicycle, comprising: 
a frame coupled to a front wheel and a rear wheel; a set of handlebars coupled to the frame and configured to change an orientation of the front wheel in response to movement of the handlebars; 
a first electronic motor coupled to the frame and configured to spin one or both of the front wheel and the rear wheel; 
a second electronic motor coupled to the frame and configured to turn the set of handlebars; and 
a controller configured to: determine a current velocity of the bicycle, a rotation speed of the front wheel of the bicycle, a rotation speed of the rear wheel of the bicycle, a current torque of the first electronic motor, and a current torque of the second electronic motor; determine a first target torque for the first electronic motor and a second target torque for the second electronic motor; and 
autonomously balance the bicycle by applying the first target torque to the first electronic motor and applying the second target torque to the second electronic motor (emphasis added).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611